Citation Nr: 0801784	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  06-14 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, that denied the veteran's claim of entitlement 
to service connection for PTSD.  A hearing before the 
undersigned Veterans Law Judge at the RO was held in 
September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her hearing testimony before the Board in September 2007, 
the veteran indicated that she had been recently undergoing 
treatment for PTSD at both a Vet Center, and the local VA.  
While a letter from a Vet Center therapist dated September 
2007 is of record, no treatment records dated any later than 
2005 are of record from either of these facilities.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the 
Board must remand this case in order that all relevant 
treatment records may be associated with the veteran's claims 
file.

Further, the United States Court of Appeals for Veterans 
Claims (Court) has stressed the necessity of complete 
development of the evidence if a PTSD claim is based on an 
alleged personal assault.  Patton v. West, 12 Vet. App. 272, 
278-80 (1999).  In Patton, the Court pointed out that there 
are special evidentiary development procedures for PTSD 
claims based on personal assault contained in VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), 
and former M21-1, Part III, 7.46(c)(2) (Oct. 11, 1995).

These M21-1 provisions require that in cases where available 
records do not provide objective or supportive evidence of 
the alleged in-service stressor, it is necessary to develop 
for this evidence.  M21-1, Part III, 5.14(b)(2).  As to 
personal-assault PTSD claims, more particularized 
requirements are established regarding the development of 
"alternative sources" of information as service records may 
be devoid of evidence because many victims of personal 
assault, especially sexual assault and domestic violence, do 
not file official reports either with military or civilian 
authorities. M21-1, Part III, 5.14(c). Further, the 
provisions of subparagraphs (7) and (8) indicate that 
"[b]ehavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor", and 
that "secondary evidence may need interpretation by a 
clinician, especially if it involves behavior changes" and 
that "[e]vidence that documents such behavior changes may 
require interpretation in relationship to the medical 
diagnosis by a VA neuropsychiatric physician."

The Board notes that the veteran has provided a statement 
regarding the circumstances surrounding her alleged stressor.  
However, while the veteran submitted a detailed statement 
describing her personal assault, the Board does not find that 
she was specifically informed that she could provide 
corroborating information from such sources as family members 
and fellow servicemen, or secondary evidence such as evidence 
of behavior changes which could help substantiate the 
existence of a claimed stressor.  Therefore, upon remand, the 
veteran should be provided with such information.

Finally, the Board also points out that a VA record dated 
January 2004 indicated that the veteran reported that she was 
hospitalized in a Westchester County Medical Center 
psychiatric unit in 1976 for "cutting her wrists".  As 
these psychiatric records may contain information helpful to 
the adjudication of the veteran's claim, the Board finds that 
an attempt should be made, upon remand, to associate these 
records with the veteran's claims file if they are available.

Accordingly, this claim is remanded for the following 
development:

1.  The veteran should be afforded the 
opportunity to identify potential 
alternative sources of information to 
verify her claimed sexual assault as set 
forth in M21-1, part III, 5.14(c).  She 
should be informed that these alternative 
sources could include, but are not 
limited to, private medical records; 
civilian police reports; reports from 
crisis intervention centers; and 
testimonials from family members, 
roommates, fellow service members, or 
clergy.  After the veteran has signed the 
appropriate releases, any identified and 
available records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be requested to 
identify all sources of treatment for 
psychiatric symptomatology, VA and non-
VA, inpatient and outpatient.  After the 
veteran has signed the appropriate 
releases, any available records should be 
obtained and associated with the claims 
folder, to include all records pertaining 
to the veteran from the Hartford Vet 
Center and from the West Haven, 
Connecticut, VA medical facility, from 
2005 to present, and any available 
records from 1976 from the Westchester 
County Medical Center.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  

3.  After completing all of the 
development actions requested above, 
schedule the veteran for a VA psychiatric 
examination.  With regard to the 
veteran's claimed physical assault, the 
examiner should indicate whether any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
incidents could possibly indicate the 
occurrence of one or more of the alleged 
in-service stressors.  The claims folder 
and a copy of this remand must be 
provided to the examiner prior to the 
examination.  

The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  
The diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether it is at least as likely as not 
that there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record and found sufficient to 
produce PTSD by the examiner.  
In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.  
Further, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents suggest the 
occurrence of one or more of the alleged 
in-service stressors.

4.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's service 
connection claim for PTSD, taking into 
account any newly obtained evidence.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until she is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for any scheduled examination may result in the 
denial of her claim.  38 C.F.R. § 3.655 (2007). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



